 



Exhibit 10.1



 



THIRD AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS THIRD AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this “Third Amendment”) is made as of December 23, 2014 by and among
HERITAGE II HOLDINGS, LLC, a Florida limited liability company, HERITAGE III
HOLDINGS, LLC, a Florida limited liability company, HERITAGE IV HOLDINGS, LLC, a
Florida limited liability company, HERITAGE V HOLDINGS, LLC, a Florida limited
liability company, HERITAGE RE HOLDINGS, LLC, a Florida limited liability
company and LINCOLN PROPERTY MANAGEMENT, LLC, a Florida limited liability
company (collectively, “Seller”) and REVEN HOUSING FLORIDA, LLC, a Delaware
limited liability company (“Buyer”) with reference to the following recitals:

 

RECITALS

 

A. Seller and Buyer entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement dated September 9, 2014 (the “Agreement”) pursuant
to which Seller agreed to sell and Buyer agreed to purchase from Seller, 50
single family homes in the city of Jacksonville, Florida.

 

B. Seller and Buyer executed that certain First Amendment to Single Family Homes
Real Estate Purchase and Sale Agreement on October 30, 2014 (the “First
Amendment”) in order to add an additional 14 days to the Due Diligence Period,
to amend the Purchase Price, and to adjust the number of homes to be purchased
by Buyer.

 

C. Seller and Buyer executed that certain Second Amendment to Single Family
Homes Real Estate Purchase and Sale Agreement on November 12, 2014 (the “Second
Amendment”) in order to extend the Due Diligence Period to November 26, 2014.

 

D. Seller and Buyer acknowledge that the Agreement terminated when Buyer failed
to affirmatively notify Seller of its desire to acquire the Property before the
expiration of the Due Diligence Period pursuant to Section 7 of the Agreement.
Buyer and Seller desire to reinstate the Agreement subject to the provisions of
this Third Amendment.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Agreement.

 

2. Purchase Price. The Purchase Price pursuant to the Basic Terms is hereby
deleted and amended to read as follows:

 



 

 

 

“Purchase Price: $1,369,000 subject to adjustment in accordance with the
provisions of this Agreement.”

 

3. Closing Date. The Closing Date pursuant to the Basic Terms is hereby deleted
and amended to read as follows:

 

“Closing Date: The date on which the Deed is delivered to Escrow Holder and
Escrow is deemed closed by Escrow Holder, but in no event shall the Closing Date
extend beyond December 31, 2014. If this Agreement does not close due to the
default or breach of Seller under this Agreement, then the Deposit shall be
immediately returned to Buyer.”

 

4. The “Due Diligence Period” section contained in the Basic Terms of the
Agreement is hereby deleted in its entirety.

 

5. Post-Closing Vacancy Holdback. The reference to the Post-Closing Vacancy
Holdback provision as set forth in the Basic Terms and Section 22(q) of the
Agreement is hereby changed from “Fifteen Thousand and 00/100 Dollars ($15,000)”
to “$5,000”.

 

6. Premises. Section 1 of the Agreement is hereby deleted in its entirety and is
replaced with the following:

 

“The real estate that is the subject of this Agreement consists of 20 single
family homes, in the State of Florida, which are identified and generally
described on Exhibit A attached hereto, together with all of the improvements
and structures located thereon (“Improvements”), any heating and ventilating
systems and other fixtures located therein or thereon, and all rights,
interests, benefits, privileges, easements and appurtenances to the land and the
Improvements, if any (collectively, the “Premises”).”

 

7. Exhibit A. Exhibit A attached to the Agreement is hereby deleted in its
entirety and is replaced by the Exhibit A attached hereto.

 

8. Transfer of Title. Section 4(a) is hereby deleted and amended to read as
follows:

 

“(a) Title to the various properties constituting the Property shall be conveyed
to Buyer by one or more deeds that are in the form that are customarily used in
the county in which the Premises are located (collectively, the “Deed”) executed
by Seller, in the form attached hereto as Exhibit C.”

 

9. Purchase Price; Deposit. Section 5(a) Delivery of Purchase Price of the
Agreement is hereby deleted in its entirety and replaced with the following:

 



 

 

 

“(a) Delivery of Purchase Price. The purchase price for the Property shall be
the price identified in the Basic Terms (the “Purchase Price”), which shall be
subject to reduction in accordance with Section 7(b). Buyer has placed the
Deposit in an escrow account (the “Escrow”) established with Escrow Holder, who
will serve as escrow holder for this transaction. The Deposit shall at all times
prior to Closing be invested in United States treasury obligations or such other
interest bearing accounts or securities as are approved by Buyer in writing; all
interest earned on the Deposit will be administered, paid or credited (as the
case may be) in the same manner as the Deposit and, when credited to the escrow
account shall constitute additional Deposit. At the closing of the transactions
contemplated by this Agreement (the “Closing”), Buyer shall receive a credit
against the Purchase Price for the Deposit. The Purchase Price, less a credit
for the Deposit, and plus or minus prorations and adjustments as set forth in
Section 17 hereof, shall be paid by Buyer to Seller by wire transfer of
immediately available federal funds on the Closing Date.”

 

Section 5(c): Section 5(c) of the Agreement is hereby deleted in its entirety.

 

 

10. Representations, Warranties and Covenants.

 

Section 6(c)(3): Section 6(c)(3) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

Following execution of this Third Amendment, Seller will not enter into any
contract (other than new Leases) that will be an obligation affecting the
Property subsequent to the Closing Date except for contracts entered into in the
ordinary course of business that are terminable without cause and without
payment of a penalty on not more than 30-days’ notice.

 

Section 6(c)(8): Section 6(c)(8) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

Seller agrees to terminate by written notice to the other parties thereto,
effective as of Closing, any service contracts that Buyer, pursuant to written
notice to Seller prior to the execution of this Third Amendment, requests Seller
to terminate. Seller shall deliver to Buyer copies of all notices of termination
given by Seller pursuant to this subsection.

 

Section 6(c)(9) of the Agreement is hereby deleted in its entirety and is
replaced with the following:

 

Post-Closing Delivery of 8-06 Financials. Seller agrees to prepare for delivery
to Buyer after the Closing, upon request by Buyer, unaudited income statements,
along with accompanying notes, with respect to the Property for the 12 months
ended December 31, 2013 (“Annual Income Statement”) and the nine months ended
September 30, 2014 (“Interim Income Statement” and, with the Annual Income
Statement, the “Income Statements”). The Income Statements shall be (a) in
accordance with the books and records of Seller, (b) present fairly in all
material respects the results of operations of the Property for the periods
therein specified, (c) prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, and Rule 8-06 of Regulation S-X (17
C.F.R. Part 210), and (d) otherwise acceptable to Buyer in its reasonable
discretion. Seller shall also provide to Buyer after the Closing, upon request
by Buyer, any schedules or supporting documentation that Buyer may reasonably
request that relate to the transactions included or to be included in the Income
Statements. Upon request by Buyer, Seller agrees to cooperate with Buyer, and
provide all assistance and access to the books and records of Seller, after the
Closing, as required for the audit of the Annual Income Statement, to be
completed no later than the 70th day following the Closing. The audit of the
Annual Income Statement shall be at Buyer’s expense and shall be conducted by an
independent accounting firm registered with the Public Company Accounting
Oversight Board retained by Buyer.”

 



 

 

 

11. Due Diligence Period. Section 7 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

(a) Buyer and Seller hereby agree that effective as of the date of this Third
Amendment, the Due Diligence period shall be deemed to have expired and the
Deposit shall become non-refundable to Buyer, except in the event of a default
or breach of this Third Amendment by Seller.

 

(b) Buyer has obtained a report describing the physical condition of the
Property (the “Third Party Inspection Report”) that identifies necessary repairs
or improvements and the costs of such repairs or improvements in the amount of
$65,150.00 (the “Necessary Repairs”). Seller shall make the Necessary Repairs
after Closing and the cost of the Necessary Repairs as set forth in the Third
Party Inspection Report shall be held in escrow by the Escrow Holder until such
Necessary Repairs are completed by Seller, which shall be no later than 90 days
after the Closing.

 

 

12. Closing. Section 10 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

(a) The purchase and sale transaction contemplated in this Agreement shall occur
on the date and in the manner specified in the Basic Terms section of this
Agreement (the “Closing Date”) provided that all conditions precedent to the
Closing have been fulfilled or have been waived in writing by the respective
party entitled to waive same.

 

(b) On or before the Closing Date, the parties shall establish the usual form of
deed and money escrow with Escrow Holder. Counsel for the respective parties is
hereby authorized to execute the escrow trust instructions as well as any
amendments thereto.

 



 

 

 

13. Title Insurance. Section 13 is hereby deleted in its entirety and replaced
with the following:

 

(a) Following the execution and delivery of this Agreement, at Seller’s expense,
Buyer shall cause Title Company to deliver to Buyer a commitment for the Title
Policy described in subsection (b) below (the “Title Commitment”), together with
legible copies of all of the underlying documentation described in such Title
Commitment. Seller shall, within two business days after the execution of this
Agreement, deliver to Buyer the most recent surveys of the properties that
comprise the Property in Seller’s possession or control (the “Surveys”).

 

(b) At Closing, and as a condition thereof, Buyer shall receive an owner’s title
insurance policy (the “Title Policy”) issued by Title Company, dated the day of
Closing, with liability in the full amount of the Purchase Price, the form of
which shall be an American Land Title Association Owner’s Policy, Standard
Form B, 1992 (or other form preferred by Buyer or required or promulgated
pursuant to applicable state insurance regulations), subject only to the
Permitted Exceptions (defined below). The Title Policy may contain any
endorsements requested by Buyer.

 

(c) Prior to the Closing, Buyer shall review title to the Property as disclosed
by the Title Commitment and the Surveys, and satisfy itself as to the
availability from the Title Company of the Title Policy and all requested
endorsement to such Title Policy. Buyer shall have the right to obtain an update
of the Surveys or to secure new surveys at any time prior to the Closing.

 

(d) Seller shall have no obligation to remove or cure title objections, except
for (1) liens of an ascertainable amount created by Seller, which liens Seller
shall cause to be released at the Closing or affirmatively insured over by the
Title Company with Buyer’s approval, (2) any exceptions or encumbrances to title
which are created by Seller after the date of this Agreement without Buyer’s
consent, and (3) non-consensual liens which liens Seller shall cause to be
released at the Closing or affirmatively insured over by the Title Company. In
addition, Seller shall provide the Title Company with any affidavits, ALTA
statements or personal undertakings (collectively, an “Owner’s Affidavit”), in
form and substance reasonably acceptable to the Title Company, that will permit
the Title Company to remove the standard “mechanics lien” and “GAP” exceptions
and otherwise issue the Title Policy in the form required by Buyer.

 



 

 

 

(e) “Permitted Exceptions” shall mean: (1) any exception arising out of an act
of Buyer or its representatives, agents, employees or independent contractors;
(2) zoning and subdivision ordinances and regulations; (3) the specific
exceptions in the Title Commitment that the Title Company has not agreed to
insure over or remove from the Title Commitment as of the end of the Closing and
that Seller is not required to remove as provided above; (4) items shown on the
Surveys or any updated or new surveys of the Property which have not been
removed as of the Closing; (5) real estate taxes and assessments not yet due and
payable; and (6) rights of tenants under the Leases, as occupancy tenants only
and without any rights of first refusal, rights of first offer or purchase
options.

 

14. Governing Law. This Third Amendment shall be governed by the laws of the
State of Florida.

 

15. Reinstatement; Full Force and Effect. Except as modified herein, Buyer and
Seller agree and affirm that the Agreement is hereby reinstated and is in full
force and effect.

 

16. Counterparts. This Third Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Third Amendment shall constitute an original for
all purposes.

 

17. Miscellaneous. This Third Amendment, together with the Agreement, sets forth
the entire agreement between the parties with respect to the subject matter set
forth herein and therein and may not be modified, amended or altered except by
subsequent written agreement between the parties. In case of any inconsistency
between the provisions of this Third Amendment and the Agreement, the provisions
of this Third Amendment shall govern and control. This Third Amendment shall be
binding upon and shall inure to the benefit of Buyer and Seller and their
respective successors and assigns, if any.

 

 

[Remainder of Page Intentionally Left Blank]

 



 

 

 

 

in witness whereof, Buyer and Seller have caused this Third Amendment to be duly
executed on their behalfs as of the day and year first stated above.

 

  SELLER       HERITAGE II HOLDINGS, LLC,   a Florida limited liability company
      By: /s/ Christian Allen   Name: Christian Allen   Its: President

 

 

  HERITAGE III HOLDINGS, LLC,   a Florida limited liability company       By:
/s/ Christian Allen   Name: Christian Allen   Its: President

 

 

  HERITAGE IV HOLDINGS, LLC,   a Florida limited liability company       By: /s/
Christian Allen   Name: Christian Allen   Its: President

 

 

  HERITAGE V HOLDINGS, LLC,   a Florida limited liability company       By: /s/
Christian Allen   Name: Christian Allen   Its: President

 



 

 

 



  HERITAGE RE HOLDINGS, LLC,   a Florida limited liability company       By: /s/
Christian Allen   Name: Christian Allen   Its: President

 

 

  LINCOLN PROPERTY MANAGEMENT, LLC,   a Florida limited liability company      
By: /s/ Christian Allen   Name: Christian Allen   Its: President

 

 

  Buyer       REVEN HOUSING FLORIDA, LLC,   a Delaware limited liability company
      By: /s/ Chad Carpenter   Name: Chad Carpenter   Its: Chief Executive
Officer

 

 

 

 

 



 

EXHIBIT A

 

DESCRIPTION OF PROPERTies

 

 

 



No. Address Seller Entity 1 1005 Busac Ave., Jacksonville, FL 32205 Heritage II
2 10343 Westmar Rd., Jacksonville, FL 32218 Heritage III 3 10539 Fairlane Dr.,
Jacksonville, FL 32218 Heritage III 4 1123 De Paul Dr., Jacksonville, FL 32218
Heritage RE 5 1320 Bretta St., Jacksonville, FL 32211 Heritage RE 6 2139 Grand
St., Jacksonville, FL 32208 Lincoln 7 2335 Rogero Rd., Jacksonville, FL 32211
Heritage RE 8 2503 Pine Summit Dr., Jacksonville, FL 32211 Heritage II 9 3131
Placeda St., Jacksonville,  FL 32254 Lincoln 10 3645 Peach Rd., Jacksonville, FL
32246 Heritage RE 11 3723 Rendale Dr., Jacksonville, FL 32210 Heritage II 12
3815 Rendale Dr., Jacksonville, FL 32210 Heritage RE 13 4512 Blount Ave.,
Jacksonville, FL 32210 Heritage III 14 4520 Perry St., Jacksonville, FL 32206
Heritage RE 15 4917 Donnybrook Ave., Jacksonville, FL 32208 Lincoln 16 6037
Marsha Dr., Jacksonville, FL 32205 Heritage II 17 6258 Syringa, Jacksonville, FL
32211 Heritage II 18 6451 BalleJo Ct., Jacksonville, FL 32210 Heritage II 19
6835 Miss Muffet Ln., Jacksonville, FL 32210 Lincoln 20 869 Prospect St.,
Jacksonville, FL 32254 Lincoln

 

 



 

